DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered. 
Response to Amendments
Applicant's amended claim set filed 9/7/2022 has been entered. Claim 41 has been added. Claims 1-2, 4, 13, 31, 33-38 and 40-41 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14099113, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim 41 limits to the differentiation of progenitor cells into brain cells. There is no mention of any differentiation of progenitor cells into brain cells in the prior filed application. Furthermore, claim 41 limits to the differentiation of progenitor cells into brain cells, with said progenitor cells being cultured on an opposite side of the membrane wherein endothelial cells are adhered.  There is no mention of any differentiation of progenitor cells into brain cells, with said progenitor cells being cultured on an opposite side of the membrane wherein endothelial cells are adhered in the prior filed application.
Therefore the priority date of claim 41 is the date of filing of the instant application, 10/26/2015.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 41 limits to the differentiation of progenitor cells into brain cells. There is no mention of any differentiation of progenitor cells into brain cells in the instant specification. Furthermore, claim 41 limits to the differentiation of progenitor cells into brain cells, with said progenitor cells being cultured on an opposite side of the membrane wherein endothelial cells are adhered.  There is no mention of any differentiation of progenitor cells into brain cells, with said progenitor cells being cultured on an opposite side of the membrane wherein endothelial cells are adhered in the instant specification.
Therefore the method of claim 41 lacks written description and contains new matter.
Election/Restrictions
Applicant’s election of Group I, drawn to a method, and the species of step (c) as recited in original claim 3, and human embryonic stem cells, in the reply filed on 7/25/2018 stands.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 13, 31, 33-38 and 40-41 remain/is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torisawa et al (2007, Lab Chip, 7: 770–776) in view of Kim et al (2007, Stem Cells, 25:2601–2609), and Figallo et al (2007, Lab Chip, 7: 710-719) and Bentz et al (2006, Cell Physiol Biochem,18:275-286).
Regarding claims 1-2, 31, 35-36, 38 and 41, Torisawa teaches a device consisting of two fluid microchannels separated by a semi-porous polycarbonate membrane (see abstract). Regarding claims 1-2, 31, 35-36, 38 and 41, Torisawa teaches embryonic stem (ES) cells (reads on progenitor cells) are introduced into the upper fluid channel, and that the semi-porous membrane allows subsequent treatment of the cells with different reagents from the lower channel without the need for wash out because of the compartmentalization afforded by the membrane (see abstract). Regarding claim 33, Torisawa teaches that the fluid is culture fluid (see page 771). Regarding claims 36, 38 and 41, Torisawa teaches the fluid flows into the chamber comprising ES cells (see col. 2 on page 770); any flow reads on “flow rate”.
Torisawa does not teach the ES cells are hESCs (claim 4), or progenitors for a blood and immune system (claim 40) that are differentiated in the microchannel (claims 1, 31, 36-38, and 41), that they are in contact with the membrane, or that the membrane has endothelial cells in contact with the second side (claims 1, 31, 36 and 41). Torisawa does not teach that the culture fluid is serum free (claims 13 and 34). Torisawa does not teach that the cells are differentiated into brain cells (claim 41)
Regarding claims 1, 4, 31, 36 38 and 41, Kim teaches hESCs can be efficiently cultured attached to a porous membrane (see abstract). Regarding claims 1, 31, 36-39 and 41, Kim teaches the hESCs can be differentiated and that said differentiation can be detected (see abstract and Figure 7). Regarding claims 13 and 34, Kim teaches that the media used for stem cell culture comprises a serum replacement and not serum (see page 2602). Regarding claim 40, Kim teaches the hESCs are able to form all three of the germ layers (see abstract); reads on progenitors for a blood and immune system.
Figallo teaches a microfluidic device comprising a fluid channel, said fluid channel comprising hESCs (see abstract and page 711). Regarding claims 1, 31, 33, 36, 38 and 41, Figallo teaches flowing culture medium in the channels containing stem cells, then flowing a second medium comprising human vascular growth factor to induce differentiation of said hESCs within said chamber (see page 715). Regarding claims 1, 31, 36-38 and 41, Figallo teaches detecting differentiation of said hESCs within said device (see pages 714-715).
Regarding claims 1, 31, 36 and 41, Bentz teaches that ESCs can be grown on a semipermeable membrane wherein endothelial cells are grown on the other side of the membrane, and that said conditions allow for differentiation of the ESCs (Bentz exemplifies glial fate differentiation) (see abstract, methods, and Figure 1). Regarding claim 41, Bentz teaches teach that the co-culture with endothelial cells promoted glial differentiation (see Figure 5); glial cells read on “brain cells”.
It would have been obvious to combine Torisawa and Kim and Figallo to use hESCs attached to the membrane in Torisawa’s device, and differentiating and detecting differentiation of said cell in the device. A person of ordinary skill in the art would have had a reasonable expectation of success in using hESCs attached to the membrane in Torisawa’s device, and differentiating and detecting differentiation of said cell in the device because Kim teaches hESCs can be cultured in fluid channels attached to a membrane in a culture system and Figallo establishes that differentiation cues such as hVEGH can be introduced into fluid channels comprising hESCs to induce differentiation within said channel. The skilled artisan would have been motivated to use hESCs attached to the membrane in Torisawa’s device, and differentiating and detecting differentiation of said cell in the device because Kim teaches the use of hESCs may be preferred for some uses, particularly where tissue differentiation is desired.
It would have been obvious to combine Torisawa and Kim to use serum free culture fluid in Torisawa’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using serum free culture fluid in Torisawa’s method because Kim teaches methods for culturing hESCs can be done with serum free culture media. The skilled artisan would have been motivated to use serum free culture fluid in Torisawa’s method because Torisawa’s method is for culturing ES cells, and Kim teaches ES cells can be cultured without serum.
It would have been obvious to combine Torisawa and Bentz to include endothelial cells in contact with the second side of the membrane in Torisawa in view of Kim. A person of ordinary skill in the art would have had a reasonable expectation of success in including endothelial cells in contact with the second side of the membrane in Torisawa in view of Kim because Bentz endothelial cells can be used as support cells for ES cell differentiation. The skilled artisan would have been motivated to include endothelial cells in contact with the second side of the membrane in Torisawa in view of Kim because Kim teaches feeder cells should be cultured on the opposite side of the membrane from the ES cells and Bentz exemplifies that endothelial cells can be used to promote ES cell differentiation.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 1-2, 4, 13, 31, 33-38 and 40 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torisawa et al (2007, Lab Chip, 7: 770–776) in view of Kim et al (2007, Stem Cells, 25:2601–2609), and Figallo et al (2007, Lab Chip, 7: 710-719) and Orlovskaya et al (2008, Methods 45:159–167).
Regarding claims 1-2, 31, 35-36 and 38, Torisawa teaches a device consisting of two fluid microchannels separated by a semi-porous polycarbonate membrane (see abstract). Regarding claims 1-2, 31, 35-36 and 38, Torisawa teaches embryonic stem (ES) cells (reads on progenitor cells) are introduced into the upper fluid channel, and that the semi-porous membrane allows subsequent treatment of the cells with different reagents from the lower channel without the need for wash out because of the compartmentalization afforded by the membrane (see abstract). Regarding claim 33, Torisawa teaches that the fluid is culture fluid (see page 771). Regarding claims 36 and 38, Torisawa teaches the fluid flows into the chamber comprising ES cells (see col. 2 on page 770); any flow reads on “flow rate”.
Torisawa does not teach the ES cells are hESCs (claim 4), or progenitors for a blood and immune system (claim 40) that are differentiated in the microchannel (claims 1, 31, and 36-38), that they are in contact with the membrane, or that the membrane has endothelial cells in contact with the second side (claims 1, 31 and 36). Torisawa does not teach that the culture fluid is serum free (claims 13 and 34).
Regarding claims 1, 4, 31, 36 and 38, Kim teaches hESCs can be efficiently cultured attached to a porous membrane (see abstract). Regarding claims 1, 31, and 36-38, Kim teaches the hESCs can be differentiated and that said differentiation can be detected (see abstract and Figure 7). Regarding claims 13 and 34, Kim teaches that the media used for stem cell culture comprises a serum replacement and not serum (see page 2602). Regarding claim 40, Kim teaches the hESCs are able to form all three of the germ layers (see abstract); reads on progenitors for a blood and immune system.
Figallo teaches a microfluidic device comprising a fluid channel, said fluid channel comprising hESCs (see abstract and page 711). Regarding claims 1, 31, 33, 36 and 38, Figallo teaches flowing culture medium in the channels containing stem cells, then flowing a second medium comprising human vascular growth factor to induce differentiation of said hESCs within said chamber (see page 715). Regarding claims 1, 31, 36 and 37-38, Figallo teaches detecting differentiation of said hESCs within said device (see pages 714-715).
Regarding claims 1, 31 and 36, Orlovskaya teaches that hESCs can be induced to differentiate using various types of feeder cells, including co-culture with endothelial cells (see abstract and col. 1 on page 162).
It would have been obvious to combine Torisawa and Kim and Figallo to use hESCs attached to the membrane in Torisawa’s device, and differentiating and detecting differentiation of said cell in the device. A person of ordinary skill in the art would have had a reasonable expectation of success in using hESCs attached to the membrane in Torisawa’s device, and differentiating and detecting differentiation of said cell in the device because Kim teaches hESCs can be cultured in fluid channels attached to a membrane in a culture system and Figallo establishes that differentiation cues such as hVEGH can be introduced into fluid channels comprising hESCs to induce differentiation within said channel. The skilled artisan would have been motivated to use hESCs attached to the membrane in Torisawa’s device, and differentiating and detecting differentiation of said cell in the device because Kim teaches the use of hESCs may be preferred for some uses, particularly where tissue differentiation is desired.
It would have been obvious to combine Torisawa and Kim to use serum free culture fluid in Torisawa’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using serum free culture fluid in Torisawa’s method because Kim teaches methods for culturing hESCs can be done with serum free culture media. The skilled artisan would have been motivated to use serum free culture fluid in Torisawa’s method because Torisawa’s method is for culturing ES cells, and Kim teaches ES cells can be cultured without serum.
It would have been obvious to combine Torisawa and Orlovskaya to include endothelial cells in contact with the second side of the membrane in Torisawa in view of Kim. A person of ordinary skill in the art would have had a reasonable expectation of success in including endothelial cells in contact with the second side of the membrane in Torisawa in view of Kim because Orlovskaya endothelial cells can be used as support cells for ES cell differentiation. The skilled artisan would have been motivated to include endothelial cells in contact with the second side of the membrane in Torisawa in view of Kim because Kim teaches feeder cells should be cultured on the opposite side of the membrane from the ES cells and Orlovskaya teaches that endothelial cells can be used to support ES cell differentiation.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. 
Applicant highlights that the Bentz reference observed decreased neuronal differentiation when the progenitor cells were co-cultured with endothelial cells, and applicant alleges that this teaches away from the claimed method. Applicant points to statements in Bentz wherein Bentz obverted consistent nestin expression when the stem cells were cultured in all conditions in close proximity of endothelial cells or astrocytes, and the statement that this expression indicates that differentiation events are repressed. However, applicant is taking this statement out of context. The starting cells in Bentz are ESCs, and Bentz teaches that nestin is a marker for neural progenitors. In other words, as evident from Bentz’s teachings and Figure 2 of Bentz, the co-culture increased the nestin expression compared to control, and therefore it facilitated differentiation of the ESCs into “neuronal progenitors”. As stated in col. 1 on page 278, “nestin gene expression marks a developmentally decisive stage during neuronal development”. Therefore even the upregulation of nestin reads on the claimed method as it marks a level of differentiation of the ESCs. While applicant further highlights that NFL expression was repressed in the co-culture, this is only a marker for neuronal differentiation. The claims are not limited to neural differentiation. As stated in the rejection and as shown in Figure 5 of Bentz, “[o]ligodendroglial differentiation is induced in ESCs by co-culture with brain-derived endothelial or glial cells.” Since oligodendroglial cells are brain cells, this also reads on the method of claim 41. Therefore this argument is not persuasive. 
Applicant again cites to a publication by Sances to allege unexpected results. Again, it is noted that none of the authors on the Sances publication are inventors on the instant application. Applicant alleges that because Sances found that spinal neural progenitor cells cultured with iPSC-derived brain microvascular endothelial cells on the opposite side of a porous membrane had increased neural activity compared to spinal neural progenitor cells cultured on plates, that Sances establishes that there is an unexpected enhanced differentiation using the claimed method. Sances’ results show that one narrow possible embodiment of the claimed method had a different result then the other embodiments that are taught by the cited references. However, the claims are not drawn to neuronal differentiation, nor are they limited to spinal neural progenitor cells cultured with iPSC-derived brain microvascular endothelial cells, but rather any type and any level of differentiation with any endothelial cells and any progenitor cells (claims 1-2, 4, 13, 31 and 33-38). Furthermore, it appears that Sances’ progenitor cells are distinct from those in claim 40. Importantly since differentiation is taught by the cited references, it is unclear how Sances’ one experiment renders the total scope of applicant’s claims unexpected. While claim 41 limits to brain cell differentiation, as stated above this is specifically taught by Bentz since Bentz teaches oligodendroglial differentiation, which reads on brain cells. Therefore this argument is not persuasive. 
Conclusion
No claims are free of art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653